Citation Nr: 0835319	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a February 1956 rating decision that reduced the 
evaluation for bilateral trench foot from 10 percent to zero 
percent should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In July 2008, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran submitted additional 
evidence to the Board in the form of a statement.  The 
veteran waived review of the newly submitted evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2008).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  In February 1956, the RO reduced the evaluation for 
bilateral trench foot from 10 percent to zero percent; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The veteran's allegations of error in a February 1956 
rating decision amount to no more than a disagreement as to 
how the facts were weighed or evaluated.


CONCLUSIONS OF LAW

1.  The RO's February 1956 rating decision that reduced the 
evaluation for bilateral trench foot from 10 percent to zero 
percent is final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.

2.  The veteran's claim of CUE in the February 1956 rating 
decision that reduced the evaluation for bilateral trench 
foot from 10 percent to zero percent is not a valid CUE 
claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the veteran was discharged from 
military service because of bilateral trench foot that was 
incurred in Belgium during World War II.  The veteran was 
granted service connection for bilateral trench foot in 
August 1945.  The disability was also characterized as 
residuals of frozen feet.  The veteran was initially awarded 
a 50 percent rating for a period of convalescence.  In 
June 1946, a disability rating of 20 percent was established.  
By a November 1947 rating decision, the RO increased the 
rating for bilateral trench foot to 30 percent based on the 
1945 rating schedule.  The 30 percent rating was continued by 
a February 1948 rating decision.  After a February 1951 VA 
examination, the rating was reduced to 10 percent for mild 
symptoms in February 1951.  The 10 percent rating was 
continued by a February 1953 rating decision.

Thereafter, the veteran underwent VA examination in February 
1956.  The veteran had complaints that his feet were worse.  
He stated that they ached when he used them and his toes 
bothered him quite a bit.  The veteran reported to the 
examiner that he had the condition just about all his life.  
The veteran denied symptoms of breaking out, cracking or 
desquamation about the feet, sensitivity to heat or cold, and 
excessive sweating.  On examination, the color and 
temperature of all toes and both feet were normal.  There was 
no evidence of dystrophy of the nails, atrophy about the skin 
of either foot, cracking or desquamation either on the 
dorsum, heels, or soles.  The examiner noted that there was 
congenital hallux valgus to the point that there was some 
spasm when the veteran flexed his toes, but the veteran could 
go up on his toes without any particular difficulty.  The 
veteran had early bunion formation, some broadening of the 
transverse arch, and a slight cavus deformity of the feet.  
The examiner stated that all of those symptoms were 
congenital and none of the symptoms was secondary to trench 
foot.  The examiner concluded that he failed to find any 
residuals of trench foot.  The diagnoses were--residuals of 
trench foot not found and moderately severe congenital 
bilateral hallux valgus.

Based on the February 1956 VA examination report, the RO 
issued a rating decision later in February 1956 by which the 
rating for bilateral trench foot was reduced from 10 percent 
to zero percent because trench foot was not found.  The RO 
noted in the decision that service connection for hallux 
valgus had previously been denied.  The veteran was notified 
of the February 1956 decision by a letter later that month.  
The RO informed the veteran that his disability rating was 
being reduced from 10 percent to zero percent.  The veteran 
was notified that he had sixty days to submit additional 
evidence to show that the reduction was not warranted.  The 
veteran was also notified that he would be furnished a VA 
Form 1-9 if he wished to appeal the decision.

In January 1957, the veteran requested a VA Form 1-9 from the 
RO.  Later in January 1957, the RO sent a VA Form 1-9 to the 
veteran and told him to execute and return the form as soon 
as possible.  The veteran did not initiate an appeal of the 
decision and it became final.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.

Subsequent to the issuance of the February 1956 decision, the 
veteran filed a claim for an increased rating for service-
connected trench foot on several occasions spanning many 
years.  Several rating decisions and Board decisions were 
issued on the matter.  Ultimately, the veteran was awarded a 
50 percent rating for residuals of cold injury to both feet, 
effective December 9, 1996.  Thereafter, separate 30 percent 
ratings were assigned for residuals of cold injury to each 
foot, effective January 12, 1998.

The veteran primarily contends that the higher ratings for 
trench foot and/or cold injury residuals should have been in 
effect since 1956.  During his hearing before the Board, he 
testified that his disability has been at the same level of 
severity since the cold injury occurred in military service.  
Although the veteran appears to disagree with the results of 
multiple RO and Board decisions, he has specifically 
identified the February 1956 RO decision as one where he 
believes CUE was committed.  As such, the February 1956 
decision is the only decision that is before the Board for 
review with respect to CUE.  (Should the veteran wish to 
contend CUE in other decisions, he should submit a claim to 
the RO regarding past RO decisions or a motion to revise to 
the Board regarding past Board decisions.)

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and/or evaluation of evidence 
(a disagreement as to how the facts were weighed or 
evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2008).  The 
Court has held that allegations that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  
In addition, the Court has held that VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, the veteran has not otherwise contended that the 
statutory or regulatory provisions extant at the time were 
not correctly applied.  During his hearing testimony, the 
veteran stated that he did have severe symptoms associated 
with bilateral trench foot and/or cold injury residuals at 
the time of the February 1956 VA examination and subsequent 
rating decision.  He stated that he experienced sweating, 
pain, and numbness in his feet.  He also had an inability to 
use his toes.  The veteran attributed the symptoms to his 
bilateral trench foot and/or cold injury residuals and not to 
a nonservice-connected congenital disability of the feet, 
such as hallux valgus.

The veteran's argument amounts to no more than a disagreement 
as to how the facts were weighed or evaluated by the RO in 
the February 1956 decision.  At the time of the decision, the 
RO had before it the February 1956 VA examination report 
which documented the veteran's then-current condition of his 
feet.  The veteran has not 


identified any other facts that were not before the 
adjudicator.  A disagreement as to the evaluation of evidence 
at the time of the decision is not the type of error that 
would be undebatable.  Additionally, because a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
evidence that was associated with the record at a later date 
is not relevant to the veteran's CUE claim.  That is, 
subsequent evidence showing an increase in service-connected 
disability has no bearing on the February 1956 decision 
because such evidence was not in existence at the time of the 
decision.  Furthermore, the veteran's present testimony 
regarding his symptoms in 1956 can not be used to find error 
in the prior decision.

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the February 1956 rating decision.  The veteran has not 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that but for an alleged error, the result of the RO's 
February 1956 rating decision would have been manifestly 
different.  In order to raise a valid claim of CUE, the 
claimant needs to provide specific reasons as to why any 
alleged error was outcome-determinative.  See Bustos, 179 F. 
3d at 1381.  Therefore, the Board finds that the veteran has 
not made a valid CUE claim with respect to the February 1956 
rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
The claim must therefore be dismissed without prejudice to 
re-filing.

Lastly, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) are not applicable to claim based on 
CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In 
Livesay, the Court noted that allegations of CUE are not 
conventional appeals and are fundamentally different from 
other kinds of action in the VA adjudicative process.  
Because the veteran is not pursuing a claim for benefits, but 
rather is collaterally attacking a prior final decision, the 
duties to notify and assist as set forth in the VCAA are not 
applicable.  15 Vet. App. at 178-79.


ORDER

The claim that the February 1956 rating decision was clearly 
and unmistakably erroneous in the reduction of the evaluation 
of bilateral trench foot from 10 percent to zero percent is 
dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


